UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4167


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

CHARLES MICHAEL THOMSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cr-00012-JKB-15)


Argued:   December 10, 2015                 Decided:   January 27, 2016


Before TRAXLER,   Chief    Judge,   and   MOTZ   and   HARRIS,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Steven Hale Levin, LEVIN & CURLETT LLC, Baltimore,
Maryland, for Appellant. Andrea L. Smith, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.     ON BRIEF:
Sarah F. Lacey, LEVIN & CURLETT LLC, Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted appellant Charles Michael Thomson of one

count of conspiracy to distribute and possess with intent to

distribute 100 kilograms or more but less than 1000 kilograms of

marijuana, in violation of 21 U.S.C. § 846.                            He was sentenced to

37    months    in    prison.         On    appeal,         Thomson    contends      that    the

district court erred in (1) denying his motions for judgment of

acquittal,      (2)       issuing     a     willful        blindness     instruction,       (3)

admitting certain testimony from two cooperating coconspirators,

and (4) issuing an Allen charge.                      We affirm.

                                                 I.

       This     case       arises          out        of    a   marijuana         trafficking

organization         headed      by       Kerem         Dayi.         Dayi    operated       the

organization in conjunction with his internet retail business,

Krush NYC, LLC (“Krush”), from a warehouse in Maryland.                                     Dayi

and    his     coconspirators          obtained            marijuana     from     California,

arranged for its transport to Maryland, and distributed it in

Maryland, New Jersey, and Ohio.

       During       the    summer      and       fall      of   2012,     law     enforcement

officers       in     Nebraska        and        West      Virginia     stopped       vehicles

containing      large      amounts        of     either      marijuana       or   cash. *     In


       *
       In May 2012, a Nebraska trooper stopped a pickup truck
with Nevada tags being driven by Peter Rivera and seized
approximately 100 pounds of marijuana.   In September 2012, a
(Continued)
                                                  2
connection   with   the    ensuing    investigation,       officers   placed

court-ordered wiretaps on telephones associated with Dayi and

conducted    surveillance    of      the    Krush   warehouse.        During

surveillance,    Thomson    was      seen    delivering     two   loads    of

marijuana, the first on November 16, 2012, and the second on

December 11, 2012.        On both occasions, Thomson was driving a

pickup truck and pulling a three-axle trailer registered to him.

Each delivery consisted of 16 boxes wrapped in black roofing

paper and contained approximately 400 pounds of marijuana.                Both

deliveries occurred after dark.

     On November 16, Thomson was met at the Krush warehouse by

codefendant Jeremy Anderson from California.              Anderson directed

Thomson to the back of the warehouse, which was out of the sight

of the surveillance officers.          Approximately 30 minutes later,

Thomson left the warehouse and drove in the far right lane at

exactly 51 miles an hour to a Holiday Inn north of Philadelphia,

Pennsylvania, where he stayed for several nights.

     On December 11, Thomson drove directly to the back of the

warehouse, but this time he could be seen by the surveillance

officers.    Thomson backed a Lexus vehicle out of the trailer,



West Virginia officer stopped an SUV with New Jersey tags being
driven by Gabriel Gonzalez and seized a small amount of
marijuana and four vacuum-sealed packages containing $121,600 in
cash. Both men were linked to Dayi and the Krush warehouse.



                                      3
and parked it on a lot behind the warehouse.                            Approximately 30

minutes later, Anderson joined Thomson in the trailer where they

remained for over 15 minutes.                       Thomson did not assist in the

unloading.          He left shortly after others unloaded his truck.

The following day, Thomson returned to the Krush warehouse and

obtained a ride to the airport for a flight to his home in

Minnesota.          He left his truck and trailer at the warehouse,

where they were later seized by law enforcement officers.

     In    January      2013,       the    grand     jury      returned    an     indictment

against     Dayi,      Anderson,          Thomson,       and     several        others,    for

conspiracy      to     distribute         and       possess      with     the     intent    to

distribute 1000 kilograms or more of marijuana, in violation of

21 U.S.C. § 846.            Thomson and two of his codefendants - Gokahn

Bergal and Anes Hadziefejzovi – were tried over a three-week

period    in   the     fall    of    2013.          Bergal     and   Hadziefejzovi         were

involved,      among    other        things,        in   the    receipt     of     Thomson’s

marijuana      deliveries       to    the     Krush      warehouse,       and     they     were

convicted      of    the    charged        conspiracy          offense.         Thomson     was

convicted      of     the     lesser-included            offense     of    conspiracy        to

distribute and possess with intent to distribute 100 kilograms

or more but less than 1000 kilograms of marijuana.

     At trial, the government presented the testimony of three

cooperating     coconspirators            -   Kenny      Eng,    Robert    Glickman,        and



                                                4
Neil    Wylie   –     as    well    as     that      of    over    20     law    enforcement

officers.

       Eng was a childhood friend of Dayi.                        In 2011, Eng moved to

California to obtain marijuana for Dayi and, in doing so, worked

with Wylie, a marijuana middle-man.                       The marijuana was primarily

sent to Dayi via the United States mail.                             On April 4, 2012,

however, a Nebraska trooper stopped Eng’s vehicle and seized a

small amount of marijuana and approximately $230,000 in cash

that Eng was transporting from New Jersey to California to pay

Dayi’s debt.        Eng and Dayi, already suffering from a strained

relationship,       parted     ways       shortly         thereafter.           Among   other

concerns, Eng had become uncomfortable with Dayi’s demands for

larger and faster shipments of marijuana.                            As a result, Dayi

began dealing more directly with Wylie.

       Wylie    ran    an     office       and       warehouse       in    Walnut       Creek,

California,     not    far     from       San   Francisco,         for    the    purpose    of

receiving, packaging, and shipping marijuana.                            During the first

half of 2012, Wylie sent approximately 40 pounds of marijuana

per month through the mail to Dayi.                        When Dayi began demanding

larger    marijuana        shipments       at    a   faster       pace,    however,      Wylie

enlisted the assistance of “Lewis” -- a commercial driver with

an open car hauler.           Lewis agreed to drive marijuana to Dayi on

his scheduled trips.               However, Lewis was required to make his

legal    deliveries        along    the    way,      stop    at    weigh    stations,      and

                                                5
limit   the     amount      of   time     he       was    driving       --    all    of   which

increased      his   delivery      time    and       his       risk.     Lewis      and   Peter

Rivera made a second trip using a private, commercial trailer

that Dayi had advanced Lewis the money to buy so that he could

“make faster times.”             J.A. 1582.         Lewis also made a third trip.

But, in the meantime, Dayi bought Rivera a truck because “Rivera

was not going to go commercial” and, with the new truck, “he

wouldn’t have to stop at all the weigh stations.”                                   J.A. 1583.

In May 2012, however, a Nebraska trooper seized approximately

100 pounds of marijuana from Rivera during a traffic stop and,

shortly thereafter, Wylie reverted to mailing marijuana to Dayi.

       Then,    in    the     fall   of     2012,          Wylie       made    contact    with

Anderson,      a     former      acquaintance            who     grew    and     distributed

marijuana in California.             Anderson was looking for a new client

and he told Wylie that he “had . . . transportation already set

up.”    J.A. 1595.          More specifically, Anderson told Wylie that

“he had a secure way that they had already been using for quite

a while that he wanted to start putting his own product on

instead of product for other people.”                      J.A. 1598.          Anderson also

told Wylie that he “had a driver that . . . he had been using

for years” and had “never had a problem.”                          J.A. 1682.         “He said

it was a guaranteed way that they had used for a long time.”

J.A. 1601.



                                               6
       Anderson’s driver turned out to be Thomson, whom Anderson

had known since he was a teenager.                     J.A. 1602.       Anderson’s

packing process involved putting 25 pounds of marijuana in a

box,   double   shrink       wrapping   the    box    in   plastic,    putting   the

boxes into a bigger box, wrapping the bigger box with black

roofing paper to mask the smell, and hiding the boxes in the

secure storage space of Thomson’s trailer, behind a vehicle that

was transported as “cover” in the event Anderson was stopped by

law enforcement along the way.                Anderson told Wylie that this

wrapping method “had been tested by dogs before and . . . they

couldn’t smell it.”          J.A. 1602.

       Wylie was familiar with Thomson’s trailer, and the person

who    custom-built    it.       Anderson     and    one   of   Anderson’s    prior

customers had assisted Thomson in locating and purchasing the

trailer, which Thomson had specially designed to include the

secure storage space.          Seeing an opportunity for all to profit,

Wylie arranged for Anderson and Dayi to meet in California.                       At

this meeting, Anderson assured Dayi that his driver had already

successfully defeated a drug-dog sniff during a traffic stop by

using his wrapping method.

       In November 2012, Wylie and Anderson met and packed the 16

boxes with marijuana, half of which were destined for Krush in

Maryland    and   half        for   one       of     Anderson’s    customers     in

Philadelphia.         When    Thomson     arrived     to   pick   up   the   loaded

                                          7
trailer, Wylie was not initially present.                    Anderson had told

Wylie that Thomson “kind of liked his privacy” and “didn’t want

to meet a bunch of people.”             J.A. 1618.     Wylie only saw Thomson

because he returned to the loading area to give Anderson the

Krush   address.      Wylie       did   not   recall   seeing      a   vehicle    in

Thomson’s trailer at the time, but Anderson had told Wylie that

Thomson “planned to take a side trip to pick up a [classic]

truck   he   was   looking       to   purchase”    because    “he      didn’t   like

driving around with a[n] empty trailer all the time.”                           J.A.

1697.     Based    upon    his    experience,      Wylie   testified       that   if

Thomson were to get pulled over while hauling marijuana, having

a vehicle in the car carrier “would make more sense than seeing

an empty trailer.”         J.A. 1700.         “It gives him options,” J.A.

1698, Wylie testified, such as to claim that he was “going to a

car show,” J.A. 1700.

     Wylie     testified     that       Anderson   told      him    that   Thomson

required Anderson to fly to Maryland to be present when Thomson

made the delivery.          Anderson explained to Wylie that Thomson

“wouldn’t drop off the marijuana to any random person without

[Anderson] there.         Because it is a drug deal and if he doesn’t

know the people, it would be risky just to show up and deliver

something with someone you didn’t know, could get robbed or who

knows.”      J.A. 1686.      After the delivery, Thomson returned to

California carrying some of the proceeds.               Anderson flew back to

                                          8
California with the rest.       Wylie testified it cost Dayi $40,000

to have the marijuana transported to Maryland and that, in his

opinion, Thomson “knew he was transporting marijuana” because

“you don’t get paid $40,000 if you don’t know.”              J.A. 1775; see

also J.A. 1655 (“[Y]ou wouldn’t get paid that if you weren’t

delivering something”).

     Thomson’s December delivery consisted of another 400 pounds

of marijuana that Wylie and Anderson had packed for shipment to

Maryland and Philadelphia.      Wylie was again not present when the

boxes were loaded on Thomson’s trailer, but he was advised that

the shipment had arrived safely and that Dayi paid $40,000 for

this trip.    Wylie testified that the plan was for Anderson to

drive   Thomson’s   truck    back   to   California   with    the   proceeds

because Thomson was going on a cruise with his family.              However,

the truck and trailer were seized before Anderson could do so.

     According to Wylie, the price of the marijuana that was

shipped from California to Maryland ranged from $2200 per pound

to   $3400   per    pound.      Thus     the   evidence      overwhelmingly

demonstrated, and Thomson did not contest, that he transported

hundreds of pounds of marijuana worth hundreds of thousands of

dollars, during each of his trips east.

     Randy Glickman served as a mentor and advisor to Dayi in

both his legitimate and illegitimate businesses.              Glickman was

present at the Krush warehouse when the November and December

                                     9
deliveries were made and assisted in unloading the boxes from

Thomson’s trailer.            Thomson, however, did not assist on either

occasion.       Glickman testified that the only time he saw Thomson

was    when    Thomson      came     to       the    warehouse         the   day    after     the

December      delivery      to    get     a    ride    to        the   airport.          Glickman

confirmed      Wylie’s        testimony        that        the     deliveries       for     Krush

consisted of approximately 200-300 pounds of marijuana each, and

that    the   remainder        was      destined      for        Philadelphia       customers.

Dayi told Glickman that he paid the driver $200 per pound, or

about    $50,000,       for      each    delivery.             Glickman      testified       that

unless a common carrier such as UPS or FedEx were involved, they

“did not ask someone to drive a load blindly, and not know what

it was, because it’s not the right thing to do,” and that this

was consistent with his advice to Dayi.                          J.A. 1208.

       In his defense, Thomson testified that he was a legitimate,

independent truck driver operating out of Minnesota (where he

lived with his family) and Southern California (where he had

previously      resided).            According        to    Thomson,         he    was    already

planning      to    commercially          transport        a     car   from       Los    Angeles,

California,        to   Philadelphia,          Pennsylvania,            in   November      2013,

when Anderson called him and asked him “to stop by if he could

throw    some       boxes     on”       Thomson’s      trailer,          for      delivery    to

Maryland.          J.A. 2879.        Thomson testified that Anderson always

had some “harebrained scheme” going on, J.A. 2861, but he denied

                                                10
knowing that the boxes contained marijuana.                 He testified that

Anderson “had been chatting [him] up about this [eBay] business”

and   that   Anderson    had   “all   kinds   of   purses    and   shoes,”   but

Thomson testified that he “really wasn’t interested” because he

“had [his] own problems.”        J.A. 2879.

      According to Thomson, he agreed to pick up the boxes as a

favor   to   Anderson,    because     Anderson     had   helped    him   find   a

trailer with secure storage space that he could purchase for

approximately    half-price,      and    because    he    was   coincidentally

planning to travel from San Diego to San Francisco to sell a

“classic” truck at an auction there.          According to Thomson:

           I pulled up and . . . [Anderson] greeted me and
      the normal stuff.    And I said what’s going on next
      door because there was a bunch of cars parked there. .
      . .    There’s an AA meeting going on.    I said, oh,
      really, so I went across -- I said you know, hold on,
      get your boxes in there. I’m going to the AA meeting,
      I’m just going to sit in for a minute.

J.A. 2881.     When he came back, the “[b]oxes were on, I believe

there were four, I said put them away.”                  J.A. 2882.      Thomson

testified that he then returned to San Diego to drop off the

classic truck (that he had unsuccessfully tried to sell), drove

back up to Los Angeles to pick up the car that he claimed he had

been hired to transport to Philadelphia, and headed east.

      When asked if he anticipated that Anderson would fly over

to be at the Krush warehouse when he arrived, Thomson testified,

“I told him he had to be there. . . [b]ecause . . . if I haul

                                        11
for somebody else, I require them to be there.”                J.A. 2883.

Thomson testified that:

     I don’t know what he was spending to fly across the
     country.    And I didn’t know what kind of business he
     was involved in. That’s his business. That’s not my
     concern. My concern is what I was doing. So if he –-
     I don’t, I mean, do you care about what other people
     do with their lives? I don’t. They can do what they
     want.     As long as it doesn’t hurt me.        So if
     [Anderson] was building a business, or whatever he was
     doing, and he was spending money, that’s his business
     not mine.

J.A. 2979.     Anderson was, in fact, at the Krush warehouse when

Thomson arrived several days later.           Thomson testified that he

opened the door to the trailer for Anderson to unload the boxes,

but again did not assist.        He testified that Anderson paid him

$250 for his trouble.

     With regard to the vehicle that he transported along with

the boxes, Thomson testified that he drove to Philadelphia and

delivered the car to someone at a shopping mall.             He could not

recall the name of the person to whom he delivered the vehicle,

but testified that it was a third person that the shipper had

arranged for him to meet.        Although Thomson testified that he

had advertised his transportation services, he could not recall

the publication in which he had advertised the trip.               He also

could   not   recall   the   exact   amount   of   the   payment   that   he

received for the vehicle transport.           Thomson testified that he




                                     12
stayed four nights at a Holiday Inn near Philadelphia, looking

for a load to take back, and then returned to California.

       With   regard    to    the    December     delivery,    Thomson     testified

that    Anderson     hired     him   to    haul    a   Lexus   vehicle     from   San

Francisco to Maryland, and again asked if he could “throw a

couple boxes on because I was going to the same place.”                           J.A.

2888.    Thomson agreed, but again did not assist with the loading

of the boxes or ask any questions about them.                  Thomson testified

that Anderson was late meeting him in Maryland, and that he

waited several hours at a rest area instead of going to the

Krush warehouse.         Thomson arrived at the warehouse after dark,

but Anderson was still not there.                  Thomson unloaded the Lexus

but    not    the    boxes.      Thomson        testified    that   when    Anderson

arrived,      they   went     into   the   trailer     where   he   was    “ripping”

Anderson for making him wait.                   J.A. 2893.     Thomson testified

that he told Anderson to “lose my number, lose my name, don’t

call me again.”        J.A. 2893.

       Thomson stayed at a hotel that evening, but returned to the

Krush warehouse the following day to get a ride to the airport.

Thomson gave several inconsistent statements regarding whether

he attempted to arrange to transport a vehicle from Maryland to

either California or Minnesota in the interim.                  But, in the end,

he testified that his wife had arranged a flight home for him to

Minnesota because they “had a month and a half or so to pack and

                                           13
get out” of their foreclosed home.                         J.A. 2894.         He testified

that when he arrived at the Krush warehouse he “grabbed [a young

kid] by the scuff of the neck,” gave him twenty dollars, and

“threw the keys [to his truck and trailer] to him.”                                J.A. 2895.

Thomson instructed the “kid” to give the keys to the owner of

the Krush warehouse - whom Thomson testified he did not know -

and   to     have      this     unknown        owner   give    the    keys    to    Anderson.

Thomson testified that Anderson paid him $2500 of an agreed-upon

$5000 for the second trip, but he did not wait to collect the

second half of the payment.                     Thomson admitted that he went on a

cruise with his family when he returned to Minnesota - prior to

packing and vacating his foreclosed home – but claimed that his

father-in-law paid for the trip.

      Thomson had no DOT registration for his truck and trailer.

Had     he      had    such     registration,          applicable      laws     would      have

required him to stop at weigh stations and limited the amount of

hours      he    could     legally         drive.       Thomson       testified         that   he

mistakenly           believed       he   did     not    need    such     a    registration.

Although        Thomson       claimed      to    perform      his    legitimate         trucking

business        by    internet      listings      and   word    of     mouth,      he    had    no

business        markings       on    his    truck.       When       Thomson’s      truck       and

trailer         were     seized,         law     enforcement         officers      found        no

commercial driver logs, invoices, paperwork, or anything else



                                                 14
that would have indicated that Thomson was transporting goods in

commerce for legitimate customers.

                                                II.

       Thomson’s first claim is that the government’s evidence was

insufficient      to    prove       that      he       knowingly    participated    in   the

Krush marijuana-distribution conspiracy.                        We disagree.

       We review the district court’s denial of a Rule 29 motion

for insufficiency of the evidence de novo.                          See United States v.

Engle, 676 F.3d 405, 419 (4th Cir. 2012).                            “[W]e must sustain

the    verdict    if    there       is    substantial         evidence,    viewed   in   the

light most favorable to the government, to support it.”                                  Id.

“Substantial evidence is evidence that a reasonable finder of

fact    could    accept        as   adequate           and   sufficient    to   support    a

conclusion       of    guilt    beyond        a    reasonable       doubt.”     Id.      The

defendant challenging the denial “must overcome a heavy burden,

and reversal for insufficiency must be confined to cases where

the prosecution’s failure is clear.”                           Id. (internal quotation

marks and citations omitted).                     In evaluating the motion, we must

also remain “mindful that the jury, not the reviewing court,

weighs    the     credibility            of     the      evidence    and    resolves     any

conflicts in the evidence presented.”                         United States v. McLean,

715    F.3d   129,     137     (4th      Cir.     2013)      (internal    quotation    marks

omitted).



                                                  15
       To obtain a drug trafficking conspiracy conviction under 21

U.S.C. § 846, “the government must prove that (1) the defendant

entered into an agreement with one or more persons to engage in

conduct    that   violated       21     U.S.C.      §    841(a)(1);       (2)     that     the

defendant had knowledge of that conspiracy; and (3) that the

defendant     knowingly         and     voluntarily           participated         in      the

conspiracy.”      United States v. Howard, 773 F.3d 519, 525 (4th

Cir. 2014) (alterations and internal quotation marks omitted).

“Given the clandestine and covert nature of conspiracies, the

government     can      prove     the     existence           of    a    conspiracy         by

circumstantial evidence alone.”                  Id. (internal quotation marks

omitted); see also United States v. Burgos, 94 F.3d 849, 857

(4th Cir. 1996) (en banc).              Once the conspiracy is proven, “the

evidence need only establish a slight connection between the

defendant and the conspiracy to support conviction.”                            Burgos, 94

F.3d at 861 (internal quotation marks omitted).                                It is well

established     that    “[t]he    government            can   satisfy     the     knowledge

requirement by showing either that [the defendant] actually knew

of   the   conspiracy     or    that     he   was       willfully       blind    to   it    by

purposely     closing    his    eyes     to   avoid       knowing       what    was   taking

place around him.”         United States v. McIver, 470 F.3d 550, 563

(4th   Cir.    2006)     (internal       alteration,          quotation         marks,     and

citation omitted).



                                          16
      Viewing the evidence in the light most favorable to the

prosecution, we find ample support for the jury’s finding that

Thomson     knowingly       and   voluntarily       participated     in    the    Krush

conspiracy when he transported the two loads of marijuana from

California to the Krush warehouse in Maryland.

      The    government         presented     overwhelming      evidence     of     the

existence of the Krush conspiracy, which had utilized “cover

vehicles” to transport marijuana.                 The drivers were aware of the

nature of their risky cargo and, in some cases, were provided

financial assistance in obtaining their transport vehicles.

      Anderson        was   a     grower    and     supplier    of     marijuana    in

California whom both Wylie and Thomson had known for many years.

The   evidence        established     that       Anderson   assisted      Thomson   in

obtaining a trailer at a significantly reduced price, and that

the trailer was specially designed to include a secure storage

or “dead space” in the front that government witnesses testified

would facilitate the concealment of marijuana.                   Although Thomson

claimed     to   be    a    legitimate      commercial      carrier,    he   did    not

register his vehicle for use as a commercial carrier, nor did he

place any business logos on it.                  Thomson then used the truck and

trailer to transport over thirty boxes that had been wrapped in

dark plastic and secured in the specially designed storage area.

Both loads included a vehicle that would have blocked view of

the storage space and potentially legitimized the transport if

                                            17
stopped    by   the   police.        Thomson      required    Anderson    to   travel

across the country to meet him on the other side to take receipt

of the boxes.         He made both deliveries to the Krush warehouse

after dark, waiting at a rest area for hours on the second trip

instead    of   going    straight     to    the    warehouse,    yet     was   absent

during the times that his trailer was being unloaded.

     Glickman testified that Dayi paid Thomson $200 a pound, or

approximately $50,000, to drive each load of marijuana across

the country.      He also testified that it was his recommendation

and experience that the drivers would be made aware that they

were carrying marijuana because it would encourage the driver to

exercise    additional        care   and   judgment    during     the    trip.      As

Glickman    noted,      not    knowing     could     cause    more   trouble     than

knowing because, for example, an unknowing driver might not be

as careful to avoid being stopped by law enforcement.                            Wylie

similarly testified that the prior drivers he had used on behalf

of the Krush conspiracy knew what they were transporting, that

Anderson told him that Thomson was paid $40,000 per load, and

that Thomson must have known what he was transporting based upon

the amount he was paid.

     For his part, Thomson claimed that he did not know what was

in the boxes, because it was “not [his] concern,” J.A. 2979, and

he “really wasn’t interested,” J.A. 2879.                    Thomson also claimed

that he was only paid a total of $3000 for both trips.                     In other

                                           18
words, Thomson claimed that Dayi, Wylie, and Anderson sent him

off across the country on two separate occasions in possession

of hundreds of pounds of marijuana worth hundreds of thousands

of   dollars    --    and   for    which     they    had   not    yet    been   paid   --

without telling Thomson.             However, there were ample bases upon

which the jury could have concluded that Thomson was simply not

being truthful about these matters - a determination that is

solely within its province.               See McLean, 715 F.3d at 137; United

States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).

      Among other things that may not have rung true, Thomson

claimed    that      he   only     made    the    first    trip    for    Anderson     to

Maryland   because        he   had    already       been   hired    to    transport     a

vehicle to Philadelphia, and that he picked up the boxes because

he was coincidentally planning to be in the San Francisco area

to sell a “classic” truck.                However, Thomson related at best a

vague memory of the circumstances surrounding the first vehicle

transport.      He could not recall the name of the person who hired

him, the publication from which he was hired, the make and model

of the vehicle that he transported, the exact amount that he was

paid for delivering the vehicle, or the shopping mall where he

delivered the vehicle.             Thomson also testified that he delivered

the vehicle to a third party based upon the word of the unnamed

person    who     hired     him.      Yet,       Thomson   acknowledged         that   he

required Anderson to travel across the country to meet him at

                                            19
the Krush warehouse because he did not want to deliver his load

to someone he did not know.

     Thomson       also    testified     that,    at    the   conclusion       of   his

second    trip,     he    left   his    truck     and     trailer   at   the       Krush

warehouse, threw the keys to his livelihood to some “kid” that

he grabbed “by the scuff of the neck,” with instructions that

they be given to the “owner” of Krush for delivery to Anderson,

and took a plane flight home to Minnesota instead.                            Thomson

claimed that he was in a hurry to get home to pack up his

foreclosed house and move back to California (for which he would

need his truck and trailer), but he took a Christmas cruise with

his family in the interim.

     Viewed in the light most favorable to the government, the

evidence was more than sufficient for the jury to conclude that

Thomson was not being truthful and that Thomson did have actual

knowledge that he was transporting marijuana from California to

Maryland for the Krush conspiracy.                 The evidence was likewise

sufficient,    “at       the   very    least,”    to    establish    that      Thomson

“purposely clos[ed] his eyes to avoid knowing what was taking

place     around    him,”      and    therefore    “willfully       blind     to    the

unlawfulness       of    his   actions.”        McIver,    470   F.3d    at    563-64.

“Either    circumstance        establishes      Appellant’s      knowledge     of   the

conspiracy.”       Id. at 564.



                                           20
                                          III.

      Thomson next contends that the district court abused its

discretion by giving the jury the willful-blindness instruction.

      “It is well established that where a defendant asserts that

he did not have the requisite mens rea to meet the elements of

the crime,” as Thomson did in this case, “but evidence supports

an    inference     of    deliberate       ignorance,       a     willful     blindness

instruction to the jury is appropriate.”                   United States v. Ali,

735   F.3d   176,   187    (4th    Cir.    2013)    (internal       quotation    marks

omitted).      Although        “caution    must    be     exercised     in    giving    a

willful      blindness      instruction,”          id.,     the     instruction        is

appropriate     when     “the   evidence        supports    an    inference     that    a

defendant was subjectively aware of a high probability” that he

was   participating       in    criminal        conduct    and     he   “purposefully

avoided learning the facts pointing to such liability.”                         United

States v. Jinwright, 683 F.3d 471, 479 (4th Cir. 2012) (internal

quotation     marks      omitted).        We     review    the     district    court’s

decision to give the willful-blindness instruction for abuse of

discretion.     Id. at 478.

      Here, there was considerable evidence from which the jury

could conclude that, even if Thomson had successfully avoided

learning about the specific contents of the boxes thrown on his

trailer, the warning signs were abundant and Thomson’s claimed

ignorance regarding the contents of the boxes was intentional or

                                           21
deliberate.          Thomson        traveled       from    San     Diego         to       the    San

Francisco     area     in    order     to     allow       Anderson         -    a     person      he

described as being prone to “harebrained schemes” - to put 16

boxes wrapped in black plastic in the secure storage space on

his    trailer,   which       the    jury     could       easily      have      inferred        was

inconsistent with any legitimate packaging of “purses and shoes”

destined for a legitimate business.                      While Anderson was loading

the boxes on the trailer for the first trip east, Thomson left

the    premises   to     attend       an    AA      meeting.           Thomson           was    also

conspicuously        absent     when       his     unusually       wrapped            cargo      was

unloaded in Maryland, in both November and December.                                     And while

Thomson had no problem delivering the vehicle on the trailer to

a    third   person    at     the    request        of    the   shipper,            he    required

Anderson to travel across the country at additional expense just

to    meet   Thomson    at    the     Krush      warehouse       and       unload        the    same

boxes.

       As the district court observed, Thomson’s act of attending

the AA meeting “sounds like the sort of conduct that a jury

could conclude, not necessarily, but could conclude was in the

nature of that averting of the eyes.”                        J.A. 2919.               So too was

Thomson’s     notable       absence    on     the    other      end    of       the      delivery.

Moreover, Thomson’s testimony about Anderson’s business affairs

“bespoke an attitude or a perspective,” J.A. 2920, that the jury

could    easily   have       viewed    as     “support[ing]           an       inference        that

                                              22
[Thomson] was subjectively aware of a high probability” that he

was participating in criminal conduct and “purposefully avoided

learning the facts pointing to such liability,” Jinwright, 683

F.3d at 479.        Accordingly, we discern no abuse of discretion on

the part of the district court when it instructed the jury that

it could find the requisite knowledge based on Thomson’s willful

blindness to the illegality of his actions.

                                          IV.

      Thomson’s next claim is that the district court erred when

it allowed into evidence certain testimony given by Glickman and

Wylie.      We review a district court’s evidentiary rulings for

abuse of discretion.          See United States v. Johnson, 617 F.3d

286, 292 (4th Cir. 2010).            “The abuse of discretion standard is

highly deferential, and a reviewing court should not reverse

unless the ruling is ‘manifestly erroneous.’”                     United States v.

Graham, 711 F.3d 445, 453 (4th Cir. 2013).

                                          A.

      Federal Rule of Evidence 801(d)(2)(E) provides an exception

to    the   hearsay    rule   for     statements      made       by   a   defendant’s

“coconspirator      during    and    in   furtherance       of    the     conspiracy.”

“In order to admit a statement under 801(d)(2)(E), the moving

party must show that (i) a conspiracy did, in fact, exist, (ii)

the declarant and the defendant were members of the conspiracy,

and   (iii)   the     statement     was   made   in   the    course       of,   and   in

                                          23
furtherance, of the conspiracy.”                      United States v. Pratt, 239

F.3d 640, 643 (4th Cir. 2001).                  “A statement by a co-conspirator

is made ‘in furtherance’ of a conspiracy if it was intended to

promote the conspiracy’s objectives, whether or not it actually

has that effect.”          United States v. Shores, 33 F.3d 438, 443

(4th Cir. 1994).         A statement may also “be in furtherance of the

conspiracy       even    though       it    is        susceptible    of        alternative

interpretations and was not exclusively, or even primarily, made

to further the conspiracy, so long as there is some reasonable

basis    for     concluding     that       it    was    designed    to     further     the

conspiracy.”       Id. at 444.             However, “[i]dle conversation that

touches on, but does not further, the purposes of the conspiracy

does not constitute a statement in furtherance of a conspiracy.”

Pratt, 239 F.3d at 643.

                                            B.

      Thomson     contends      the    district         court   erred     in    admitting

Glickman’s testimony that Dayi told him Thomson was paid $200

per     pound,    or    approximately           $50,000    a    load,     to    haul   the

marijuana from California to Maryland, because the statement was

made during idle conversation after the fact and, therefore, not

“in furtherance of the conspiracy.”                   We are unpersuaded.

        As the district court observed, Glickman served as a mentor

and   advisor     to    Dayi   in   both        his   legitimate    and    illegitimate

business operations.            Both Glickman and Wylie testified that

                                            24
Dayi’s demands for marijuana and for faster transport of the

marijuana       had     been     steadily    increasing     during    2012.          This

resulted in their pursuit of alternative means of transporting

larger amounts of marijuana than had been possible through the

mail.     Clearly, Glickman’s discussion with Dayi about the cost

of   transporting         large    quantities      of   marijuana    for       the   Krush

conspiracy, from California to Maryland by truck and trailer,

was more than mere “idle chatter.”                 See Graham, 711 F.3d at 454.

Such statements are at the heart of any distribution business,

and no less so for the conspiracy’s business of distributing

marijuana at a profit.             Accordingly, the district court did not

abuse its discretion in allowing Glickman’s testimony.

        We likewise reject Thomson’s claim that the district court

abused its discretion when it allowed Wylie to relate Anderson’s

statement      that     Thomson     had     successfully    defeated       a    drug-dog

sniff in the past using their wrapping method and that Thomson

was paid $40,000 per trip for safely transporting the marijuana.

      For the same reasons set forth above, Wylie’s testimony

about    the    cost      of   transporting       the   marijuana    was    admissible

under Rule 801(d)(2)(E).                 Like Glickman, Wylie was intricately

involved       in   the    marijuana      conspiracy,     serving     as    a    primary

supplier on the California end.                   Anderson’s claim that he and

Thomson     had     a     guaranteed      means    of   safely   transporting          the

marijuana       for       Dayi     was     likewise      admissible        under      Rule

                                             25
801(d)(2)(E).         While     the   substance          of   Anderson’s        statement

concerned     Thomson’s     successful      transportation           activity       in    the

past, the statement served to promote their method of transport

to   Wylie    and   Dayi    and   further       their     mutual     goal      of   safely

transporting the marijuana.                The district court also did not

abuse   its   discretion       when   it    overruled         Thomson’s     alternative

objections to Anderson’s statement under Rule 404(b) or Rule

403.       As noted by the district court, the statement was not

admitted as character evidence or to prove some other bad act or

wrong on the part of Thomson.                It was admitted as evidence of

the ongoing activities and objectives of the conspiracy, the

probative     value    of     which      clearly        outweighed      any     possible

prejudicial effect.

                                           C.

       Thomson next contends that the district court abused its

discretion     when   it    allowed    Wylie       to    give    opinion       testimony,

based upon his observations and experience, that “Thomson knew

he   was    transporting      marijuana”        because       “you   don’t      get      paid

$40,000 if you don’t know,” J.A. 1775, and that Thomson’s plan

was to haul a classic car while transporting marijuana as cover

in case he was stopped by the police.                   We disagree.

       “Federal Rule of Evidence 701 authorizes the admission of

lay opinion testimony if it is:                   ‘(a) rationally based on the

perception     of     the     witness,      and    (b)        helpful     to    a     clear

                                           26
understanding of the witness’ testimony or the determination of

a fact in issue, and (c) not based on scientific, technical, or

other   specialized          knowledge    within    the    scope    of    Rule    702.’”

United States v. Offill, 666 F.3d 168, 177 (4th Cir. 2011).

“Rejecting the impractical notion that lay persons be required

to testify only to pure facts when relating their knowledge of

an incident, the rule allows testimony based on the person’s

reasoning      and     opinions     about    witnessed      events,      such    as   are

familiar       in    every    day   life.”        Id.       “[U]nlike     the     expert

testimony rule, this rule permits lay testimony relating to a

defendant’s hypothetical mental state.”                   Id.

      As   a    major    marijuana       supplier    to    the    Krush   conspiracy,

Wylie was intricately involved in efforts to find faster and

safer transportation to satisfy Dayi’s increasing demand.                              In

this capacity, Wylie recruited at least two other drivers, both

of whom were told that they were transporting marijuana and one

of whom utilized a car carrier.                   Wylie was the person who put

Dayi and Glickman in contact with Anderson and Thomson.                               And

Wylie personally participated in the packaging and wrapping of

the   boxes     that    were     placed     in    Thomson’s      trailer.        Wylie’s

testimony       that     Thomson     had     to     have    known     that       he   was

transporting marijuana based upon the extraordinary amount he

was being paid and that Thomson planned to use a cover vehicle

to avert detection by law enforcement, even though expressed in

                                            27
the   form   of    opinions,   fell    well    within       the    knowledge     he

possessed based upon his participation in the business of the

conspiracy   and     his   personal   perceptions      of    the    events     that

surrounded Thomson’s trips.           It was also, of course, clearly

helpful to the jury’s understanding of the conspiracy evidence

that had been presented to it.          Accordingly, the district court

did not abuse its discretion in allowing the testimony.

                                      V.

      Thomson’s final claim is that the district court improperly

issued an Allen charge to the jury.                  “Derived from Allen v.

United States, 164 U.S. 492 (1896), the commonly termed Allen

charge is a supplemental instruction given by a trial court when

the jury has reached an impasse in its deliberations and is

unable to reach a consensus.”              United States v. Cornell, 780

F.3d 616, 625 (4th Cir. 2015).             It advises the “jurors to have

deference to each other’s views, that they should listen, with a

disposition to be convinced, to each other’s argument.”                    United

States v. Burgos, 55 F.3d 933, 935-36 (4th Cir. 1995) (internal

quotation    marks    omitted).       “The    crux    of    our    Allen   charge

analysis is the likelihood of coercion.              The district court acts

within its discretion when the charge or charges, taken as a

whole and in light of all the circumstances, do not coerce the

jurors to abandon their view.”          Cornell, 780 F.3d at 626.              And,

of course, the district court “is in the best position to gauge

                                      28
whether a jury is deadlocked or able to proceed further with its

deliberations.”       United States v. Seeright, 978 F.2d 842, 850

(4th Cir. 1992); see Renico v. Lett, 559 U.S. 766, 774 (2010).

       In this case, the jury, after three weeks of trial and ten

hours of deliberation, sent a note to the district court which

read as follows:           “What is the process, or are there further

instructions, when the jury is deadlocked for one defendant, and

there is no foreseeable resolution to the deadlock?”                          J.A. 3490

(emphasis added).          There was no indication which of the three

defendants    was    the    subject     of      the   deadlock     or   whether      the

deadlock     involved      the   question        of   a    particular    defendant’s

knowing participation in the conspiracy or only the quantity of

the marijuana involved.            Thomson and his co-defendants requested

that   the   district      court    take   a     partial     verdict    for    the   two

defendants and declare a mistrial for the third defendant.                           The

district court issued an Allen charge instead and returned the

jury to further deliberations.                  Approximately two hours later,

the jury returned a unanimous verdict of guilty as to all three

defendants.         Thomson’s      codefendants           were   convicted      of   the

charged offense.           Thomson was convicted of a lesser-included

offense based upon the drug quantity.

       Thomson does not contest the content of the Allen charge.

Rather, he contends that the district court’s failure to advise

the jury that a partial verdict could be returned under Federal

                                           29
Rule   of   Criminal        Procedure    31(b)(1),       and/or    its   failure   to

immediately take a partial verdict, resulted in the Allen charge

having an impermissibly coercive effect.                  We disagree.

       As Thomson acknowledges, there is no specific requirement

that the district court inform the jury of its ability to return

a partial verdict.           And we find no abuse of discretion in the

district court’s well-reasoned decision to issue an Allen charge

rather than take a partial verdict as to the two defendants and

declare a mistrial as to the third.                  The district court plainly

took into consideration the length of the trial, the complexity

of the conspiracy, and the relatively short period of time that

the jurors had deliberated.             Moreover, the jury did not request

that   they     be   allowed     to    return    a     partial    verdict   or    even

indicate    that     they    were     hopelessly       deadlocked.       They   sought

guidance as to their next step and, in doing so, specifically

asked if “there [were] further instructions” to be considered.

J.A.    3490.        In   such      cases,     “[w]e     regularly   uphold      Allen

instructions.”       Cornell, 780 F.3d at 627.

                                          VI.

       For the foregoing reasons, we affirm Thomson’s conviction.



                                                                            AFFIRMED




                                          30